DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 4/17/2020. Acknowledgment is made with respect to a claim to priority to Issued Patent No. 10,643,185 filed on 9/19/2016 and Provisional Application No. 62/348,754 filed on 6/10/2016.

Claim Objections

Claims 1-20 are objected to because of the following informalities:  

Claims 1, 9, and 16 recite the phrase “the location associated with the second calendar item as a location to associated with the first calendar item” which should read as “the location associated with the second calendar item as a location to be associated with the first calendar item” (emphasis added).  Appropriate correction is required.  Dependent claims 2-8, 10-15, and 17-20 are objected to based on their dependency on objected to claims 1, 9, and 16.

Claims 4 and 12 recite the phrases “a correlation between the second text string and a third text, the third text string associated with the first calendar item” which should read as “a correlation between the second text string and a third text string, the third text string associated with the first calendar item” (emphasis added).  Appropriate correction is required.  Dependent claims 5 and 13 are objected to based on their dependency on objected to claims 4 and 12.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation “receiving, at the mobile device, an input via the user interface to create a second calendar item within the calendar application” (emphasis added). Is this the same second calendar item within the same calendar application on the same mobile device?  For examination purposes, the term “a second calendar item” will refer to the same calendar item as disclosed in independent claim 9.  Claim 13 is dependent on indefinite claim 12, and is also rejected under 35 U.S.C. as being indefinite.  Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 10, 14, 16, 17, and 19 are non-provisionally rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 8, 13, 20, 25, and 32 of Issued Patent No. 10,643,185.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 6, 10, 14, 16, 17, and 19 of the instant application are anticipated by claims 1, 8, 13, 20, 25, and 32 of Issued Patent No. 10,643,185.
As such, Issued Patent No. 10,643,185 teaches all of the limitations of instant application claims 1, 2, 6, 10, 14, 16, 17, and 19.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a non-transitory computer-readable medium; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
determining, at the mobile device, a correlation between the first text string and a location associated with a second calendar item, wherein the location associated with the second calendar item is a frequently visited location for the mobile device:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a correlation between text and a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
suggesting, via the user interface, the location associated with the second calendar item as a location to associated with the first calendar item: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a calendar item as a location to be associated with another calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a mobile device”, “a user interface”, and “receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application; receiving, at the mobile device, a first text string to associate with the first calendar item”.  The additional elements of “a mobile device”, “a user interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application; receiving, at the mobile device, a first text string to associate with the first calendar item” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a mobile device”, “a user interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application; receiving, at the mobile device, a first text string to associate with the first calendar item” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “associating the suggested location with the first calendar item”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of associating a suggested location with a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “receiving, via the user interface, a selection of the suggested location” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of  “a user interface” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “confirming the suggested location as a confirmed suggested location; and increasing a suggestion priority of the confirmed suggested location relative to other frequently visited locations for the mobile device”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of confirming a suggested location and increasing a suggestion priority, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining, at the mobile device, a correlation between the second text string and a third text, the third text string associated with the first calendar item; and suggesting the confirmed suggested location of the first calendar item as the suggested location for the second calendar item”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of determining a correlation and suggesting a confirmed location, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional elements of receiving, at the mobile device, an input via the user interface to create the second calendar item within the calendar application; receiving, at the mobile device, a second text string to associate with the second calendar item” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of  “a mobile device” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggesting a description of the first calendar item as a description of the second calendar item”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a description of a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “receiving, at the mobile device, an instruction to modify the suggested location; responsive to receiving the instruction to modify the suggested location, displaying, via the user interface, a map interface including a geographic region of the suggested location; and presenting, in association with the map interface, a list of locations within the geographic region of the suggested location”. These limitations further the abstract ideas of the independent claims, and do not negate the mental nature of the underlying processes from which the claim depends.
Step 2A Prong 2, Step 2B:  The additional elements of “receiving, at the mobile device, an instruction to modify the suggested location; responsive to receiving the instruction to modify the suggested location, displaying, via the user interface, a map interface including a geographic region of the suggested location; and presenting, in association with the map interface, a list of locations within the geographic region of the suggested location” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional elements of “a mobile device”, “the user interface” and “a map interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “associating the selected location with the first calendar item”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of associating a location with a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional elements of “receiving, via the map interface, a selection of a location within the list of locations; updating the map interface to display an indicator of the selected location” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of “the map interface” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 8
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites providing navigation instructions via the user interface based on the suggested location”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of providing navigation instructions, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “the user interface” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
determining, at the mobile device, a correlation between the first text string and a location associated with a second calendar item, wherein the location associated with the second calendar item is a frequently visited location for the mobile device:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a correlation between text and a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
suggesting, via the user interface, the location associated with the second calendar item as a location to associated with the first calendar item: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a calendar item as a location to be associated with another calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory; one or more processors coupled to the memory, the one or more processors to execute instructions stored in the memory”, a mobile device”, “a user interface”, and “receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application; receiving, at the mobile device, a first text string to associate with the first calendar item”.  The additional elements of “a memory; one or more processors coupled to the memory, the one or more processors to execute instructions stored in the memory”, a mobile device”, “a user interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application; receiving, at the mobile device, a first text string to associate with the first calendar item” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a memory; one or more processors coupled to the memory, the one or more processors to execute instructions stored in the memory”, a mobile device”, “a user interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application; receiving, at the mobile device, a first text string to associate with the first calendar item” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “associating the suggested location with the first calendar item”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of associating a suggested location with a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “receiving, via the user interface, a selection of the suggested location” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of  “a user interface” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “confirming the suggested location as a confirmed suggested location; and increasing a suggestion priority of the confirmed suggested location relative to other frequently visited locations for the mobile device”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of confirming a suggested location and increasing a suggestion priority, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining, at the mobile device, a correlation between the second text string and a third text, the third text string associated with the first calendar item; and suggesting the confirmed suggested location of the first calendar item as the suggested location for the second calendar item”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of determining a correlation and suggesting a confirmed location, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional elements of receiving, at the mobile device, an input via the user interface to create the second calendar item within the calendar application; receiving, at the mobile device, a second text string to associate with the second calendar item” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of  “a mobile device” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “suggesting a description of the first calendar item as a description of the second calendar item”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a description of a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “receiving, at the mobile device, an instruction to modify the suggested location; responsive to receiving the instruction to modify the suggested location, displaying, via the user interface, a map interface including a geographic region of the suggested location; and presenting, in association with the map interface, a list of locations within the geographic region of the suggested location”. These limitations further the abstract ideas of the independent claims, and do not negate the mental nature of the underlying processes from which the claim depends.
Step 2A Prong 2, Step 2B:  The additional elements of “receiving, at the mobile device, an instruction to modify the suggested location; responsive to receiving the instruction to modify the suggested location, displaying, via the user interface, a map interface including a geographic region of the suggested location; and presenting, in association with the map interface, a list of locations within the geographic region of the suggested location” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional elements of “a mobile device”, “the user interface” and “a map interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “associating the selected location with the first calendar item” and “providing navigation instructions via the user interface based on the suggested location”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of associating a location with a calendar item and providing navigation instructions, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional elements of “receiving, via the map interface, a selection of a location within the list of locations; updating the map interface to display an indicator of the selected location” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of “the map interface” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
determine a correlation between the first text string and a location associated with a second calendar item, wherein the location associated with the second calendar item is a frequently visited location for the mobile device:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a correlation between text and a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
suggest, via the user interface, the location associated with the second calendar item as a location to associated with the first calendar item: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of suggesting a calendar item as a location to be associated with another calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a location determination system; a memory device; one or more processors coupled to the memory device and the location determination system, the one or more processors to execute instructions stored in the memory, wherein the instructions cause the one or more processors to”, “a user interface”, and “receive an input via a user interface, the input to create a first calendar item within a calendar application; receive a first text string to associate with the first calendar item”.  The additional elements of “a location determination system; a memory device; one or more processors coupled to the memory device and the location determination system, the one or more processors to execute instructions stored in the memory, wherein the instructions cause the one or more processors to”, “a user interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receive an input via a user interface, the input to create a first calendar item within a calendar application; receive a first text string to associate with the first calendar item” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a location determination system; a memory device; one or more processors coupled to the memory device and the location determination system, the one or more processors to execute instructions stored in the memory, wherein the instructions cause the one or more processors to”, “a user interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  The additional elements of “receive an input via a user interface, the input to create a first calendar item within a calendar application; receive a first text string to associate with the first calendar item” are insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 17
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “associate the suggested location with the first calendar item”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of associating a suggested location with a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “receiving, via the user interface, a selection of the suggested location” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of  “a user interface” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 18
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “determine, via the location determination system, a current location for the mobile electronic device; determine a set of navigation instructions between the current location and the suggested location”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of determining current locations and determining navigation instructions, which are evaluations or observations that are practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “provide navigation instructions via the user interface based on the suggested location” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of “a user interface” and “the location determination system” are generic computer components recited in a manner that represent no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “receive, at the mobile device, an instruction to modify the suggested location; responsive to receipt of the instruction to modify the suggested location, display, via the user interface, a map interface including a geographic region of the suggested location; and present, in association with the map interface, a list of locations within the geographic region of the suggested location”. These limitations further the abstract ideas of the independent claims, and do not negate the mental nature of the underlying processes from which the claim depends.
Step 2A Prong 2, Step 2B:  The additional elements of “receive, at the mobile device, an instruction to modify the suggested location; responsive to receipt of the instruction to modify the suggested location, display, via the user interface, a map interface including a geographic region of the suggested location; and present, in association with the map interface, a list of locations within the geographic region of the suggested location” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional elements of “a mobile device”, “the user interface” and “a map interface” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “associate the selected location with the first calendar item”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of associating a location with a calendar item, which is an evaluation or observation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional elements of “receive, via the map interface, a selection of a location within the list of locations; update the map interface to display an indicator of the selected location” are insignificant extra-solution activities that does not amount to an inventive concept (see MPEP §2106.05 (g)). The additional element of “the map interface” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 16, and 17 are rejected under 35 U.S.C. § 103 as being obvious over Kindel (US 20130315042 A1, hereinafter “Kindel”) in view of Hawkins (US 20120219133 A1, hereinafter “Hawkins”) and Norton et al. (US 20110184768 A1, hereinafter “Hawkins”).

Regarding claim 1, Kindel discloses [a] non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: ([0016]; “Furthermore, the subject matter may take the form of a computer program product on a computer-usable or computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system”)
receiving, at the mobile device, a first text string to associate with the first calendar item; (Figure 2; a calendar item can include a title, attendee, location, time, date etc., and this text description, is associated with the calendar item and received; and [0080]; a calendar item may be received)
determining, at the mobile device, a correlation between the first text string and a location associated with a second calendar item; and ([0069] and [0085]-[0086]; Kindel teaches [a] search may be performed for items that may be located within the boundary. The items may come from many different sources, including other calendar items.... The items identified in block 322 may be any item that has a location and a relationship to the calendar item of block 302.... The items identified in block 322 may be analyzed in block 324. For each of the items, a relationship between the calendar item and the location may be identified in block 326. Kindel further teaches [w]ithin the boundary, a search may be performed to find locations that have a relationship to the calendar item in some fashion. The search may involve searching historical calendar items to find similar items that were located within or near the boundary. In some instances, the search may attempt to identify a location within the boundary based on the information contained in a calendar item. In the example of item 210, a search may identify the possible coffee shops within the boundary of radius 220. From the set of coffee shops, the term “main” may be searched to identify a handful of coffee shops that have some reference to the term “main’”)
suggesting, via the user interface, the location associated with the second calendar item as a location to associated with the first calendar item ([0087] and [0093]; Kindel teaches [a]fter analyzing all of the possible locations in block 324, the list of locations may be sorted by probability in block 330 and the most probable location may be selected in block 332. Kindel further teaches [t]he user may view the automatically suggested location and may enter a manual value regarding the location in block 406.; and Figure 1, 114)
Kindel fails to explicitly disclose but Hawkins discloses receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application; (Figure 1, 110; and [0062]; “The calendar application 124 allows the user of the telephony device 100 to access and edit one or more calendars. Each calendar may comprise calendar entries which may each include characteristics such as a calendar subject, a location associated with the entry, start and end date/times for the entry, a list of meeting attendees associated with the entry, a list of other items such as documents, or messages associated with the entry, etc. Each calendar entry may be stored as a workspace item in a set of calendar records”).
Kindel and Hawkins are analogous art because both are concerned with intelligent calendar analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent calendar analytics to combine the user input to create a calendar item of Hawkins with the method of Kindel to yield the predictable result of receiving, at a mobile device, an input via a user interface to create a first calendar item within a calendar application. The motivation for doing so would be to process data related to calendar entries (Hawkins; Abstract).
Kindel fails to explicitly disclose but Norton discloses wherein the location associated with the second calendar item is a frequently visited location for the mobile device (Abstract; “determining preferred meeting locations based on previously booked calendar events for at least some of the participants, determining suggested meeting locations based on the preferred meeting locations, and preparing them for presentation”, the preferred meeting locations based on previously booked calendar events being the frequently visited location for the mobile device; and [0005]; “determining suggested meeting locations based on previously booked calendar events”).
Kindel, Hawkins and Norton are analogous art because all are concerned with intelligent calendar analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent calendar analytics to combine the frequently visited locations of Norton with the method of Kindel and Hawkins to yield the predictable result of wherein the location associated with the second calendar item is a frequently visited location for the mobile device. The motivation for doing so would be to suggest meeting locations based on previously booked calendar events (Norton; Abstract).


Regarding claim 9, it is a system claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 16, it is a method claim corresponding to the steps of claim 1, and is rejected for the same reasons as claim 1.


Regarding claims 2, 10, and 17, the rejection of claims 1, 9, and 16 are incorporated and Kindel discloses receiving, via the user interface, a selection of the suggested location; and associating the suggested location with the first calendar item ([0093]; “The user may view the automatically suggested location and may enter a manual value regarding the location in block 406. In some cases, the user may verify that an automatically generated location was correct. The calendar item may be updated in block 408”).

Regarding claims 3 and 11, the rejection of claims 1, 2, 9, and 10 are incorporated and Kindel discloses in response to receiving the selection of the suggested location, confirming the suggested location as a confirmed suggested location; and [0093]; “The user may view the automatically suggested location and may enter a manual value regarding the location in block 406. In some cases, the user may verify that an automatically generated location was correct. The calendar item may be updated in block 408”).
Kindel fails to explicitly disclose but Norton discloses increasing a suggestion priority of the confirmed suggested location relative to other frequently visited locations for the mobile device (Figure 10, 1016;  the ranking of calendar events is based on an importance value that is increased when a confirmed suggested location is chosen relative to other frequently visited locations; and [0149]; “For example, if most of the historical calendar events for a meeting requestor include a particular constraint or preference, this constraint or preference may be inferred as important and therefore given a larger weight than other constraints of preferences”; and [0150]). 
The motivation to combine Kindel, Hawkins and Norton is the same as discussed above with respect to claim 1.

Regarding claims 4 and 12, the rejection of claims 1-3 and 9-11 are incorporated and Kindel discloses receiving, at the mobile device, a second text string to associate with the second calendar item; (Figure 2; a calendar item can include a title, attendee, location, time, date etc., and this text description, is associated with the calendar item and received; and [0080]; a calendar item may be received)
determining, at the mobile device, a correlation between the second text string and a third text, the third text string associated with the first calendar item; and ([0069] and [0085]-[0086]; Kindel teaches [a] search may be performed for items that may be located within the boundary. The items may come from many different sources, including other calendar items.... The items identified in block 322 may be any item that has a location and a relationship to the calendar item of block 302.... The items identified in block 322 may be analyzed in block 324. For each of the items, a relationship between the calendar item and the location may be identified in block 326. Kindel further teaches [w]ithin the boundary, a search may be performed to find locations that have a relationship to the calendar item in some fashion. The search may involve searching historical calendar items to find similar items that were located within or near the boundary. In some instances, the search may attempt to identify a location within the boundary based on the information contained in a calendar item. In the example of item 210, a search may identify the possible coffee shops within the boundary of radius 220. From the set of coffee shops, the term “main” may be searched to identify a handful of coffee shops that have some reference to the term “main’”)
suggesting the confirmed suggested location of the first calendar item as the suggested location for the second calendar item ([0087] and [0093]; Kindel teaches [a]fter analyzing all of the possible locations in block 324, the list of locations may be sorted by probability in block 330 and the most probable location may be selected in block 332. Kindel further teaches [t]he user may view the automatically suggested location and may enter a manual value regarding the location in block 406.; and Figure 1, 114)
Kindel fails to explicitly disclose but Hawkins discloses receiving, at the mobile device, an input via the user interface to create the second calendar item within the calendar application (Figure 1, 110; and [0062]; “The calendar application 124 allows the user of the telephony device 100 to access and edit one or more calendars. Each calendar may comprise calendar entries which may each include characteristics such as a calendar subject, a location associated with the entry, start and end date/times for the entry, a list of meeting attendees associated with the entry, a list of other items such as documents, or messages associated with the entry, etc. Each calendar entry may be stored as a workspace item in a set of calendar records”).
The motivation to combine Kindel and Hawkins is the same as discussed above with respect to claim 1.

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being obvious over Kindel in view of Hawkins and Norton and further in view of White et al. (US 20150347980 A1, hereinafter “White”).

Regarding claims 5 and 13, the rejection of claims 1-4 and 9-12 are incorporated and Kindel fails to explicitly disclose but White discloses suggesting a description of the first calendar item as a description of the second calendar item ([0028]; “In window 320 of FIG. 3, typing the input “den” triggers the calendar application to drop down a list of suggested calendar events to choose from for pre-filling the new calendar event with the information that the user had previously entered for these suggested historical calendar events. Here, the calendar application makes two suggestions. The first and second suggestions, “Dentist Appointment” and “Sarah Dentist Appointment—1 Main St, Town, CA 90001”, are based on historical calendar events identified by the search. This is similar to the scenario shown in FIG. 1, except the date and time for the new calendar event are not suggested, because the user has already fixed them through the user's selection on the calendar view of the time slot of 3 pm to 5 pm on Saturday May 24, 2014. Otherwise, the two suggestions based on historical calendar events can include all the information previously entered by the user”).
Kindel, Hawkins, Norton, and White are analogous art because all are concerned with intelligent calendar analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent calendar analytics to combine the suggesting a description of a first calendar item as the description of the second calendar item as taught by White with the method of Kindel, Hawkins, and Norton to yield the predictable result of suggesting a description of the first calendar item as a description of the second calendar item. The motivation for doing so would be to provide for enhanced and simplified calendar event creation in a calendar application (White; Abstract).

Claims 6, 7, 14, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Kindel in view of Hawkins and Norton and further in view of Hardy et al. (US 20100082239 A1, hereinafter “Hardy”).

Regarding claims 6, 14, and 19, the rejection of claims 1, 9, and 16 are incorporated and Kindel discloses receiving, at the mobile device, an instruction to modify the suggested location; ([0093]; “The user may view the automatically suggested location and may enter a manual value regarding the location in block 406. In some cases, the user may verify that an automatically generated location was correct. The calendar item may be updated in block 408”).
Kindel fails to explicitly disclose but Hardy discloses responsive to receiving the instruction to modify the suggested location, displaying, via the user interface, a map interface including a geographic region of the suggested location; and presenting, in association with the map interface, a list of locations within the geographic region of the suggested location ([0034]; “In other words, the calendar event information stored in the calendar event data store can be used by the map application to auto-populate a list of suggested or possible map locations to the user when the user initiates a location search or map request”; and [0028]).
Kindel, Hawkins, Norton, and Hardy are analogous art because all are concerned with intelligent calendar analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent calendar analytics to combine the map interface of Hardy with the method of Kindel, Hawkins, and Norton to yield the predictable result of responsive to receiving the instruction to modify the suggested location, displaying, via the user interface, a map interface including a geographic region of the suggested location; and presenting, in association with the map interface, a list of locations within the geographic region of the suggested location. The motivation for doing so would be to auto-populate a list of suggested or possible map locations to the user when the user initiates a location search or map request (Hardy; [0034]).

Regarding claims 7 and 20, the rejection of claims 1, 6, 16, and 19 are incorporated and Kindel fails to explicitly disclose but Hardy discloses receiving, via the map interface, a selection of a location within the list of locations; updating the map interface to display an indicator of the selected location; and associating the selected location with the first calendar item ([0028]; “At optional step 305, the map application can be configured to sort and present the calendar event locations in temporal order from a most recent event to a least recent event. At step 405, the location suggestions are presented in the map application, such as, for example, in the form of a drop-down menu or list of addresses, cities, landmarks, commercial establishments, etc. This menu can drop down from the location field or a list in a dialog box can pop up. At step 505, the map application receives user input in the form of a selection of one of these suggested locations. This may cause the location (or address) field to be filled automatically with the information corresponding to the selection. Alternatively, the user can manually enter a new address or location in the field, thus ignoring the suggestions made by the map application”).
The motivation to combine Kindel, Hawkins, Norton, and Hardy is the same as discussed above with respect to claim 6.

Claims 8, 15, and 18 are rejected under 35 U.S.C. § 103 as being obvious over Kindel in view of Hawkins and Norton and Hardy and further in view of Yach et al. (US 20090036148 A1, hereinafter “Yach”).

Regarding claim 8, the rejection of claim 1 is incorporated and Kindel fails to explicitly disclose but Yach discloses providing navigation instructions via the user interface based on the suggested location ([0005]; “then the device enables the user to obtain directions from the current location of the device to the event location”; and [0021]; “Once location information (e.g. address information) has been determined, the next step in this method, in general terms, is presenting the location information to a user of the calendar application as indicative of the location of the event. In other words, the address, a map thereof, or route directions (or a combination thereof) can be presented to the user”).
Kindel, Hawkins, Norton, Hardy, and Yach are analogous art because all are concerned with intelligent calendar analytics.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in intelligent calendar analytics to combine the navigation instructions of Yach with the method of Kindel, Hawkins, Norton, and Hardy to yield the predictable result of providing navigation instructions via the user interface based on the suggested location. The motivation for doing so would be to generate route directions from the current location of the device to the location associated with the contact.


Regarding claim 15, the rejection of claims 9 and 14 are incorporated and Kindel fails to explicitly disclose but Hardy discloses receiving, via the map interface, a selection of a location within the list of locations; updating the map interface to display an indicator of the selected location; associating the selected location with the first calendar item; and ([0028]; “At optional step 305, the map application can be configured to sort and present the calendar event locations in temporal order from a most recent event to a least recent event. At step 405, the location suggestions are presented in the map application, such as, for example, in the form of a drop-down menu or list of addresses, cities, landmarks, commercial establishments, etc. This menu can drop down from the location field or a list in a dialog box can pop up. At step 505, the map application receives user input in the form of a selection of one of these suggested locations. This may cause the location (or address) field to be filled automatically with the information corresponding to the selection. Alternatively, the user can manually enter a new address or location in the field, thus ignoring the suggestions made by the map application”).
The motivation to combine Kindel, Hawkins, Norton, and Hardy is the same as discussed above with respect to claim 6.
Kindel fails to explicitly disclose but Yach discloses providing navigation instructions via the user interface based on the suggested location ([0005]; “then the device enables the user to obtain directions from the current location of the device to the event location”; and [0021]; “Once location information (e.g. address information) has been determined, the next step in this method, in general terms, is presenting the location information to a user of the calendar application as indicative of the location of the event. In other words, the address, a map thereof, or route directions (or a combination thereof) can be presented to the user”).
The motivation to combine Kindel, Hawkins, Norton, Hardy, and Yach is the same as discussed above with respect to claim 8.
Regarding claim 18, the rejection of claims 16 and 17 are incorporated and Kindel fails to explicitly disclose but Yach discloses determine, via the location determination system, a current location for the mobile electronic device; determine a set of navigation instructions between the current location and the suggested location; and provide navigation instructions via the user interface based on the suggested location ([0029]; “In another implementation, the method may further include steps of determining a current location of a wireless communications device and generating route directions from the current location of the device to the location associated with the contact. Determining the current location of the wireless communications device can be accomplished most expeditiously using a GPS receiver. The GPS receiver can be a GPS chipset embedded within the device or alternatively an external Bluetooth.TM.--enabled GPS puck linked to the device. In addition to providing route directions, an estimated travel time or transit time can be provided; and Figure 3, Display).
The motivation to combine Kindel, Hawkins, Norton, Hardy, and Yach is the same as discussed above with respect to claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127